 406DECISIONSOF NATIONALLABOR RELATIONS BOARDClasseRibbon Company, Inc.andUnited Rubber,Cork,Linoleum and Plastic Workers of America,AFL-CIO. Case 10-CA- 11423December17, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSof the National Labor Relations Act, as amended(Act).4More particularly,the questions for decision are as follows:1.Did Respondent violate Section 8(aXI) of the Act bythreatening employees?2.Did Respondent violate Section 8(aX3) of the Act bysuspending and later discharging employee Hellen Stanley?Upon the entire record and my observation of thewitnesses and their demeanor while testifying,and havingtaken into account the arguments made and the briefssubmitted,5Imake the following:On February 19, 1976, Administrative Law JudgeAlvin Lieberman issued the attached Decision in thisproceeding.Thereafter, theCharging Party filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Classe RibbonCompany, Inc., Anniston, Alabama, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.'iIn agreeing with the Administrative Law Judge that Respondent did notviolate Sec 8(a)(3) of the Act when it discharged Helen Stanley.ChairmanMurphy and Member Fanning note that, when Respondent initiallyestablished that it had an honest belief that she had engaged in misconductfor which she was discharged,the burden of going forward with evidence toprove that she did not in fact engage in such misconduct passed to theGeneral Counsel As the General Counsel did not meet this burden ofdemonstrating the misconduct did not in fact occur, it has not been proventhatRespondent violated Sec 8(a)(3) in Stanley's discharge See, e g,Farmers Co-Operative Gin Association,161NLRB 887, 911 (1966) In suchcircumstances,Chairman Murphy and Member Fanning agree with theAdministrative Law Judge's dismissal of this portion of the complaint.Member Jenkins finds it unnecessary to decide this issue and wouldsimply affirm the Decision below, inasmuch as it was found by theAdministrative Law Judge that Stanley had in fact engaged in suchmisconductDECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Administrative Law Judge: Thehearing in this proceeding, with all parties except theCharging Party represented, was held before me in Anni-ston,Alabama, on November 13 and 14, 1975, upon theGeneral Counsel's complaint' dated October 10, 1975,2and Respondent's answer.3In general,the issues litigatedwere whether Respondent violated Section 8(a)(1) and (3)227 NLRB No. 68FINDINGS OF FACT1.JURISDICTIONRespondent,aDelaware corporation,isengaged atAnniston, Alabama,in the manufacture of narrow fabrics,ribbons, tapes,and webbing.During 1974, a representativeperiod,Respondent shipped goods valued at more thaniAt the end of the General Counsel's case-m-chief par 11 of thecomplaintwas dismissed on consent Also at the end of the GeneralCounsel'scase-in-chief I granted Respondent'smotion,over the GeneralCounsel's objection,to dismiss par 8 of the complaint because it was myrecollection at the time that no evidence had been offered to support thatparagraph In his bnef the General Counsel urges that I reconsider my rulingin this regard and I have done so Upon reconsideration and upon readingthe stenographic transcript of the hearing,which was not available to mewhen I made my ruling, I find that the General Counsel did adduce evidencewhich,prima facie,sustained the allegations of par 8. My ruling, having beenerroneous,is therefore withdrawn and par.8 of the complaint is herebyreinstatedHowever, that paragraph will be dismissed on the ground that ithas not been established by a preponderance of the evidence.In thisconnection,the General Counsel called only one witness, Calvin Lackey. tosupport the paragraph of the complaint here under consideration Histestimony, which was also the only evidence offered by the General Counselto establish par 12 of the complaint,was denied by Mather Hood.Respondent's assistantmanager On the basis of the demeanor of thesewitnesses I believe Hood and not Lackey Accordingly.not only will par 8 ofthe complaint be dismissed for the reason set forth above, but also par 122Thecharge pursuant to which the complaint was issued was filed onAugust 15, 19753During the hearing Respondent's answer was amended to admit theallegations of par 7 and 13 of the complaintThe former asserts thatRespondent interrogated employees in violation of Sec 8(axl) of the Actand the latter that Respondent suspended and later discharged employeeHellen Stanleya In pertinent part these sections provide-Sec8(a) It shall be an unfair labor practice for an employer-(I) to interfere with, restrain,or coerce employees in the exercise ofthe rights guaranteed in Section 7:(3) by discriminationin regard to hire or tenureof employment orany term or condition of employment to encourage or discouragemembership in any labororganizationSec7, insofaras relevant,statesSec7Employees shall have the right to self-organization,to form,join,or assist labor organizations,tobargain collectively throughrepresentatives of their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotectionSAlthough all the arguments of the parties and the authorities cited bythem, whether appearing in their briefs or made orally at the hearing, maynot be discussed in this Decision,each has been carefully weighed andconsidered CLASSERIBBON COMPANY407$50,000 to customers located outside the Stateof Alabama.Accordingly, I find thatRespondent is engaged in com-merce within the meaningof the Actand that the assertionof jurisdiction over this-matter- by the National LaborRelations Board(Board)iswarranted.II.THE LABORORGANIZATION INVOLVEDUnited Rubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO (Union), is a labor organization withinthe meaningof the Act. r,III.INTRODUCTIONBriefly, this case is concerned with events following theUnion's institution of an organizing campaign amongRespondent's employees. These included, the complaintalleges,Respondent's interrogating and -threatening em-ployees in violation of Section 8(a)(1)' of the Acts andRespondent's suspending and discharging Hellen Stanleyin violation of Section 8(a)(3) and (1).Although Respondent denies having threatened employ-ees, it admits the complaint's assertion that it interrogatedthem in violation of Section 8(a)(1) of the Act. It alsoadmits suspending and discharging Stanley. Respondentcontends, however, that it was justified in doing so becauseof an honest belief that Stanley misconducted herself whilesoliciting employees to sign union cards.IV.PRELIMINARY FINDINGSAND CONCLUSIONS 7A.Respondent's BusinessAs already noted,Respondent is engaged in manufactur-ing narrowfabrics,ribbon, tapes, and webbing.It employssome 240 people.Respondent'splant is -operated on a three-shift basis.Although each shift- normally runs 8 hours, in somedepartments employees have been sent home before com-pleting a particular shift because there was no further workfor them to do that day.-Respondent's employees started their vacations on Fri-day, June 27,1975,8 and didnot return to work untilMonday,July 14.During this period Respondent's plantwas closed.B.The Union'sOrganizing CampaignAcceding to requests that he do so, on about June 25,1975, Tommy Stanley, anemployeeof Respondent and thehusband of Hellen Stanley9 whose discharge is alleged inthe complaint as having been violative of Section 8(a)(3) oftheAct,conferred with a representative of the Unionconcerning the organization of Respondent's employees. Atthismeeting the Union'srepresentative gaveTommyStanley union cards to be signed by employees.-BThe complaint also alleged other violations of Sec. 8(a)(l), but theseallegations as set forth in fn. 1, above, will be dismissed.rThe purpose of these findings is to furnish a frame of reference withinwhich to consider the facts relating to Respondent's alleged unfair laborpractices and to the conclusions to which they may give rise To the extentthat the contentions of the parties relate specifically to the findings madehere they will be treated here, although they, as well as the findings, mayagain be considered in other contextsDuring the vacation period the Stanleys were busilyengaged in procuring signatures to union cards:,This theydid by, among other things, visiting employees at theirhomes and Hellen Stanley, herself, called between 40 to 50employees on the telephone. Through the efforts of theStanleys and several people who were supplied with cardsby Tommy Stanley, 96 union cards were signed before thevacation period was over.The Union's organizing campaign continued after Re-spondent's employees returned to work following theirvacations. In this regard, union-literature was distributed,meetings were held, a union committee on which theStanleys served was formed, and employees (including theStanleys) wore union buttons.On September I 1 the Union prevailed at a representationelection. Later that month the Union was certified as therepresentative of Respondent's employees.V. THE ALLEGED UNFAIR LABOR PRACTICESA.Facts,Contentions and Conclusions ConcerningRespondent's Alleged Violations of Section 8(a)(1)10At the hearing Respondent conceded that it was- opposedto the unionization of its employees. In support of Respon-dent's opposition to the Union, Respondent's supervisorssought to dissuade employees from joining the Union.Thus, it appears from undisputed and uncontradictedtestimony given by several -employees II that during theUnion's organizing campaign supervisors told them thatupon the Union's advent Respondent would close its plantand go out of business; that neither supervisors nor otheremployees would be able to assist them in their work, aswas then the situation; that they would not be guaranteed 8hours' work on each shift; and that, instead of the practicewhich then obtained, specific time periods would be set forrest and meal `breaks which employees would be required toadhere to strictly.It needs no citation of authority nor is extended discus-sion necessary to establish that the foregoing statementswere coercive of rights guaranteed to employees in Section7 of the Act. Accordingly, I conclude that by threatening toclose its plant, to reduce working time, and to impose moreonerous working conditions upon employees should theUnion become their bargaining agent, Respondent violatedSection 8(a)(1) of the Act. I further conclude that Respon-dent also violated Section 8(a)(1) by, as alleged in thecomplaint and admitted in the answer, "interrogat{ing] itsemployees concerning their union membership, activitiesand desires, and the union membership, activities anddesires of other employees."8All dates hereinafter mentioned without stating a year fall within 1975.9Hellen Stanley was employed by Respondent as a weaver.10 It will be remembered that in its answer,as amended at the hearing,Respondent admitted the complaint's allegations concerning the interroga-tion violations of Sec. 8(a)(l) of the Act.11Respondent called nowitnessesto deny the testimony given by theseemployees. Nor didRespondent,in itsbeef,argue thatit didnot violate Sec.8(a)(1) of the Act in the manner set forth here. 408DECISIONSOF NATIONALLABOR RELATIONS BOARDB.Facts,Contentions, and Conclusions ConcerningRespondent's Alleged Violations of Section 8(a)(3)The complaint alleges that Respondent violated Section8(a)(3) of the Act by suspending and subsequently disc-harging Hellen Stanley. Respondent admits that it suspend-ed and then discharged Stanley. It contends, however, thatitdid not transgress Section 8(a)(3) in doing so because ithonestly believed, based on reports it received, that Stanleythreatened three employees, J. D. Turley, Geraldine Grif-fin, and Patricia Johnson, while soliciting their signatures tounion cards. Before discussing the facts upon whichRespondent's contention is based it would be well, I think,to set forth at the outset the legal principle upon which it isgrounded.An employer may escape liability for discharging anemployee by establishing an honest belief that he miscon-ducted himself while engaging in activity which otherwisewould be protected, unless it develops that he did not do so.As the Board held in this regard inRubin Bros. Footwear,Inc.,99 NLRB 610, 611 (1952), "the honest belief of anemployer that striking employees have engaged in miscon-duct provides an adequate defense to a charge of discrimi-nation in refusing to reinstate such employees, unless itaffirmativelyappears that such misconduct did not in factoccur." 12 AlthoughRubin Bros.dealt with strikers' miscon-duct during a protected strike, the rule there laid down hasbeen applied in cases dealing with misconduct during thecourse of other types of protected activity, including thesolicitationof signatures to union cards, the situationpresented here. See, for example,ContinentalWoven LabelCompany, Incorporated,160 NLRB 1430, 1431 (1966), andBurnup & Sims, Inc,137 NLRB 766, 711-773 (1962), affd.379 U.S. 21.The questions for decision, therefore, in determining thepropriety of Stanley's discharge and the applicability ofRespondent'sRubin Bros.defense are whether Respondenthad an "honest belief' that Stanley "engaged in miscon-duct" while soliciting signatures to union cards and whether"it affirmatively appears" that she did so? These issues willbe separately considered below.1.Respondent's "honest belief'AfterRespondent'splant reopenedon July 14, 1975,following the vacation period 13Mather Hood,Respon-dent's assistant manager,was informed by supervisors thatthey had received complaints from employees that HellenStanleywas seeking signatures to union cards in anobjectionable manner.Early in August two employees, J.D. Turley and GeraldineGriffin,complained to Hood thatStanley had threatened them with discharge unless theysigned union cards. Information concerning a similar threatby Stanley to a third employee, Patricia Johnson,was givento Hood by a supervisor.On August 14, after having been notified of thesecomplaints,George Toedte,Respondent's plant manager,discussed them with Stanley.She denied having threatenedanyone.In view of her denial she was informed that thematter would be investigated and that in the meantime shewas being suspended.During the next several days Hood spoke again to the twoemployees who had personally made the complaints againstStanley and to the supervisor who had given him theinformation received from Johnson. Although Hood im-pressed upon them the seriousness of their accusation, thetwo employees reiterated what they had originally told himand at Hood's request each signed a statement setting forthwhat they claimed Stanley had said to them about beingdischarged unless they signed a union card.After considering the oral and written statements hereceived during his investigation, speaking to other mem-bers of Respondent's management staff, and conferringwith Respondent's lawyer, Hood concluded, as he testified,that the "complaints [against Stanley] were valid" and thather employment with Respondent should be terminated.Accordingly, on August 19, Hellen Stanley was discharged.Having conducted what appears to have been a carefulinvestigation of the complaints made against Stanley andhaving thoroughly evaluated its results, which, apparently,established to Respondent's satisfaction that the accusa-tions against Stanley were meritorious, I find that Respon-dent, in fact, honestly believed that Stanley had threatenedemployees with discharge while soliciting their signatures tounion cards, an activity which would otherwise have beenprotected.Accordingly, I conclude that the first leg of Respondent'sdefense based onRubin Bros., supraat 611, has beenestablished.2.Hellen Stanley's "misconduct"Respondent discharged Hellen Stanley because,it con-tends and as I have found,ithonestly believed that shethreatened three employees, J. D. Turley, Geraldine Grif-fin, andPatriciaJohnson,with discharge unless they signedunion cards.Respondent's honest belief that she did so willnot, asRubin Bros.teaches,provide it with "an adequatedefense"to the complaint'sallegation that Stanley wasdiscriminatorily discharged if "it affirmatively appears thatsuch misconduct did not in fact occur."With thisprecept in mind Stanley's conductvis-a-vistheabove-named employees will be considered.a.J.D.TurleyJ.D. Turley, employed by Respondent as an electri-cian, testified that early in the week in which Respondent'splant reopened following its vacation shutdown HellenStanley asked hun to sign a union card and he refused to doso.Turley further testified that later in the same weekStanley told him that therewas "a rumor. . . that [he] and[his]wife [who also worked for Respondent] was the twothat brought the union into this plant and [that if he and hiswife] will sign a union card, the union can stand behind[them and protect them] . . . but, unless [they] sign a cardand join the union [they] they will be one of the first . . . tobe laid off." Turley stated, in addition, that Stanley alsosaid to him on this occasion that "if [he and his wife] signed12Rubin Broswas reversed by the Court of Appeals for the Fifth CircuitCourt InN L R B v Burn up & Sims, Inc,379 U S. 21, 23 (1964).at 203 F 2d 486 (1953) However, it was cited with approval by the Supreme13 It will be remembered that the plantclosed forvacation on June 27 CLASSERIBBON COMPANY409the card theunion's going to stand behind [them] . . . and[they] could not be fired."Although Stanley admitted that she asked Turley manytimes tosigna union card, she denied making thestatementshe attributed to her. This testimonial conflictneed not be resolved. Even if Stanley had told Turley whathe said she told him, it would not, in my opinion, haveconstituted a threat of dischargeunlesshe signed a card, asRespondentcontends.Given Respondent's professed opposition to the Union, Iview Stanley's statementto Turley not as a threat, but assolicitousadvice that he and his wife sign cards and join theUnion and thus obtain the Union's protection shouldRespondent discharge them or seek to do so because of the"rumor" concerning their having "brought the Union into[the] plant."Accordingly, I conclude that Stanley did not threatenTurley with dischargeunlesshe signed a union card andbecame a member of the Union.b.Geraldine GriffinDuring the evening of Friday, June 27, 1975, the first dayon which Respondent's plant was closed for vacation,Hellen Stanley and her husband, Tommy Stanley, went tothe-home of Barney and Geraldine Griffin, both employeesof Respondent,,to buy beans grown by the Griffins in theirgarden.When the Stanleys arrived at the Griffin house, theGriffins were eating and the Stanleys joined them at theirtable.While all four were seated, the Union was discussed. Inthis regard,Hellen Stanley testified that although herhusband and Barney, Griffin talked about the Union, shedid not participate, nor did she during the conversationbetween her husband and Mr. Griffin "[mention] union toeither [Mr. or Mrs. Griffin ]."Geraldine Griffin testified, with corroboration from herhusband, that while the Union was under discussionTommy Stanley put some union cards on the table andasked the Griffins to sign,14 and that upon her refusal to doso Hellen Stanley said "the people that don't go union willlose their jobs."After the Griffins finished their meal, they and theStanleys went outside to put the beans the Stanleys hadcome for into their automobile. While this was being done,Geraldine Griffin further testified, the Griffins were againasked to sign union cards and she once more refused. Uponher second refusal, Geraldine Griffin related, with confir-mation from her husband, that Hellen Stanley told her that"it was going union and that if [she and her husband ] din'tsign [a card] and go union with them . . . [they] would bethe first ones that would lose [their ] jobs."Geraldine Griffin also recounted that during the first orsecond week after she returned to work following the14When queried about this, Hellen Stanley first testified that no unioncardswere shown to the Griffins. At a later point in her examination,however, she stated that she didn't "recall seeing any union cards downthere."15During the General Counsel's case-in-chief Hellen Stanley testifiedthat she "first got involved with the Unionabout a week after[Respondent's employees ] was off on vacation."-She also stated during theGeneral Counsel's case-in-chief that, although in the vacation period, whichstarted on June 27 and continued through July 11, she called between 40 tovacation period Hellen Stanley said to her that "if [she]didn't sign a card and go with the union [she] would befired."c.Patricia JohnsonPatricia Johnson works for Respondent as a floor hand initsweave shop. She testified that during the evening ofSaturday, June 28, 1975, the second day of Respondent'splant vacation shutdown, she received a telephone call fromHellen Stanley. Johnson further testified that during theirconversation, which was entirely related to the Union,15 sheexpressed doubt as to whether "a union [could] work in aplace like [Respondent's plant.]" In reply to this, Johnsonrelated,Stanley said that the Union "is going to come in,and ... everybody that's not for the union will be doneaway with."3.CredibilityHellen Stanley generally denied "threaten[ing] anybodyinany way concerning the Union or union cards."Specifically she deniedmaking threats in this area toGeraldine Griffin and Patricia Johnson. Because of incon-sistencies in her testimony and other factors to be discussedbelow Stanley's denials are suspect.Concerning the inconsistencies, Stanley first testified, asalready noted, that she did not become "involved with theUnion" until about a week after Respondent's plant hadclosed for vacation, nor did she talk to "any employeesabout the Union . . . during the first couple of days" of thevacation.However, Stanley changed her testimony andadmitted calling Johnson anddiscussingtheUnion withher on the second day of the vacation. Furthermore, and asalso already noted, while Stanley was being examinedconcerning what transpired at the Griffin home on June 27,1975, she first stated categorically that no union cards wereshown to the Griffins. But later, Stanley again changed hertestimony and said she did not"recall seeingany unioncards down there."Also casting doubt upon the veracity of Hellen Stanley'sdenial that she made the statements attributed to her byGeraldine Griffin during the evening of June 27 while sheand Tommy Stanley, her husband, were at the Griffin homeis the fact that the denial is uncorroborated. AlthoughTommy Stanley was available to corroborate his wife'sdenial, if it was in fact truthful, the General Counsel did notcall upon him to do 50.16In this regard, Tommy Stanley was present throughoutthe hearing and was called by the General Counsel forexamination about other relevant matters. Yet, he was notquestioned by the General Counsel concerning whatoccurred at the Griffin home during the evening inquestion. The General Counsel's failure to do so gives rise50 employees and spoke to them about the Union, she "didn't talk to anyemployees about the Union ... during the first couple of days after [thevacation] started." However, when Stanley was recalledby theGeneralCounsel as a rebuttal witness, her testimony indicated that she agreed withJohnson as to the date of her telephone call to'Johnson,which,as Johnsontestified,was made during the vacation's second day, not its second week.16 In contrast to this lack of corroboration Geraldine Griffin's testimonyas to what was said by Hellen Stanley was supported,as I have pointed out,by Barney Griffin. 410DECISIONSOF NATIONALLABOR RELATIONS BOARDto the inference, which I draw, that had this been doneTommy Stanley would not only not have corroborated hiswife's denial, but would have given testimony favorable toRespondent. Cf.Interstate Circuit, Inc. v. U.S.,306 U.S.208, 226 (1939).An additional factor detractive of Hellen Stanley'scredibility is her testimony regarding another incident attheGriffin home. She testified, as above adverted to, thatalthough her husband and Barney Gnffin talked about theUnion, she did not participate in that discussion, nor didshe even mention the Union. Because Stanley appeared tobe a garrulous woman, I find her testimony that she saidnothing while this conversation was in progress to beincredulous.Finally, insofar as Stanley's credibility is concerned, itmust be borne in mind that three witnesses, GeraldineGriffin, Barney Griffin, and Patricia Johnson testified thatStanley stated that employees who failed to sign unioncardswould be discharged, whereas only one witness,Stanley, herself, testified that she did not do so. Although itis possible that the testimony of the three could have beencontrived and that of the one truthful, "if there wasfabrication, it would seem more probable that it was theone, rather than the four [here three], who was lying."FredStark, et al.,213 NLRB 209 (1974).For the foregoing reasons it is my opinion that Stanleywas dissembling in her denials. Accordingly, I credit thetestimony given by the Griffins and Johnson that Stanleymade the statements they ascribed to her.Ifind, therefore, that Hellen Stanley threatened Geral-dine Griffin and Patricia Johnson with discharge unlessthey signed union cards."(A] statement by one employee to another that the latterwould have to join [a] union to keep his job is outside thearea of protected activity." 17 Inasmuch as it "affirmativelyappears" that Stanley misconducted herself by makingstatements of this nature, I further find that the second legof Respondent'sRubin Bros.defense 18 has been estab-lished.Accordingly, I conclude that Respondent did not violateSection 8(a)(3) of the Act by suspending and then discharg-ingHellen Stanley. This being the case, my order willprovide for the dismissal of so much of the complaint asalleges that Respondent did so.VI.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices engaged in by Respondentoccurring in connection with its operations described insection I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.17ContinentalWoven Label Company, Incorporated,160NLRB 1430, 1431(1966)18RubinBros Footwear, Inc,99 NLRB 610, 61 1 (1952)19 In the event no exceptionsare filed as provided by Sec 102 46 of theRules and Regulationsof the National LaborRelationsBoard,the findings,VII.THE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(I) of the Act,my order will require Respondent to cease and desisttherefrom and to take such affirmative action as willeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By the following conduct Respondent has engaged,and is engaging, in unfair labor practices within themeaning of Section 8(a)(1) of the Act:a.Coercively interrogating employees concerning theirunion membership, activities, and desires and concerningthe union membership, activities, and desires of otheremployees.b.Threatening to close its plant, to reduce employees'working time, and to impose more onerous workingconditions upon employees upon the Union's becomingtheir collective-bargaining representative.4.Respondent has not engaged in any other unfairlabor practices within the meaning of Section 8(a)(1) of theAct.5.Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act bysuspending and thereafter discharging Hellen Stanley.6.The unfair labor practices engaged in by Respondentas set forth in Conclusion of Law 3, above, affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER i9The Respondent, Classe Ribbon Company, Inc., Anni-ston, Alabama,its officers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Coercivelyinterrogatingemployeesconcerning theirattitude toward, relationship to, knowledge of, activities onbehalf of, or regarding any othermatter relatingto UnitedRubber, Cork, Linoleum andPlasticWorkers of America,AFL-CIO, or any otherlabor organization.(b) Threateningto close its plant becauseUnited Rubber,Cork, Linoleum and Plastic Workers of America, AFL-CIO, or any other labororganization, is, or shouldbecome,the collective-bargainingrepresentativeof anyof its em-ployees.conclusions,and Order herein shall, as provided in Sec.102 48 of the Rulesand Regulations,be adoptedby theBoard and become its findings,conclusions,and order and all objections thereto shall be deemed waived forall purposes CLASSERIBBON COMPANY411(c)Threatening employees with reduction in workingtime,with imposition of more onerous working conditions,or with any other form of reprisal, or effectuating any suchthreats, for joining,assisting,or in any manner supportingUnited Rubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO, or any other labor organization.(d) -Threatening employees with reduction in workingtime,with imposition of-more onerous working conditions,or with any other form of reprisal, or effectuating any suchthreats,becauseUnited Rubber, Cork, Linoleum andPlasticWorkers of America, AFL-CIO, or any other labororganization,is,orshould become, the collective-bargain-ing representative of any of its employees.(e)In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist labororganizations, to bargain collectively through representa-tives of their own choosing, or to engage in other concertedactivitiesfor the purpose of collective bargaining or othermutual aidor protection as guaranteed in Section 7 of theNational Labor Relations Act, as amended, or to refrainfrom any or all such activities.-2.Take the following affirmative action which, it isfound, will effectuate the policies of the National LaborRelations Act, as amended:(a) Post at'its premisesin Anniston, Alabama, copies ofthe attached notice marked "Appendix." 20. Copies of saidnotice,on forms provided by the Regional Director forRegion 10,afterbeing duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted.Reasonablesteps shall-be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(b)Notify the Regional Director for Region 10, inwriting,within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER ORDERED that paragraphs 8, 12, 14, 15, andthe related portions of paragraph 16 of the complaint be,and they hereby are, dismissed.Order of the National LaborRelationsBoard" shalLread "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing before an Administrative Law Judge, atwhich all parties had the opportunity to present evidenceand arguments, it has been decided that we have violatedthe National LaborRelationsAct. We have, therefore, beenordered to post this notice and carry out its terms.WE WILL NOT question our employees concerningtheir union membership,activities,and desires.WE WILL NOT threaten to close our plant or to go outof business because United Rubber Workers, or -anyother union, is or becomes your bargaining representa-tive.WE WILL NOT reduce working time, or put into effectmore difficult or harder working conditions, or doanything else to your disadvantage, or threaten to doany of these things, because you join, support, or helpUnited Rubber Workers, or any otherunion,or becauseyou have already done so.WE WILL NOT in any similar way interfere with anyrightgiven to employees by the National LaborRelations Act.All our employees are free, without any objection from us,to become or remain members of United Rubber Workers,or any other union, or not to become or remain members ofany union. In this connection,WE WILL respect your right to form any union tosupport any union, to help any union, and to deal withus through any union, and WE WILL also respect yourright not to do any of these things.20 In the event, that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byCLASSE RIBBON COMPANY,INC.-